Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 19-0033V
UNPUBLISHED

 

JOEL TARANTAL, Chief Special Master Corcoran
Petitioner, Filed: June 29, 2021
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.
DECISION ON JOINT STIPULATION'

On January 4, 2019, Joel Tarantal filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.? (the
“Vaccine Act”). Petitioner alleges that he suffered a right shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine he received on August
27, 2017. Petition at 1; Stipulation, filed at June 29, 2021, J] 2, 4. Petitioner further alleges
he suffered the residual effects of this alleged injury for more than six months. Petition at
2; Stipulation at J 4. “Respondent denies that petitioner sustained a SIRVA Table injury,
and further denies that petitioner’s alleged shoulder injury or any other injury or condition,
was caused by his receipt of the flu vaccine.” Stipulation at J 6.

Nevertheless, on June 29, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

 

1 Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $80,000.00, in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.?

ITIS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

 

OFFICE OF SPECIAL MASTERS
JOEL TARANTAL, )
)
Petitioner, ) No. 19-33V
) Chief Special Master
v. ) Brian H. Corcoran
) SPU
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1. Joc! Tarantal, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq. (the “Vaccine Program”).
The petition seeks compensation for injurics related to petitioncr’s receipt of an influenza (“flu”)
vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §
100.3(a).

2. Petitioner received a flu vaccination on August 27, 2017.

3. The vaccine was administered within the United States.

4. Pctitioncr alleges that he sustained a right shoulder injury related to vaccine
administration (SIRVA), as defined in the Table, within the Table time period following
administration of the flu vaccine, and further alleges that he suffered the residual effects of this
alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.
6. Respondent denies that petitioner sustained a SIRVA Table injury, and further denies
that petitioner’s alleged shoulder injury or any other injury or condition, was causcd by his
receipt of the flu vaccine.

7. Maintaining their above-stated positions, the parties nevertheless now agrce that the
issues between them shall be settled and that a decision should be cntered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment retlecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $80,000.00 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timcly election to reccive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attomeys’ feces and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liablc
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be madc under any State compensation programs, insurance policies, Fedcral or
State health benefits programs (other than Title XEX of the Social Security Act (42 U.S.C. §

1396 ct seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorncys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the moncy provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Lluman Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have becn brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the flu vaccination administcred on or around August 27,
2017, as alleged by petitioner in a petition for vaccine compensation filed on or about January 4,
2019, in the United States Court of Federal Claims as petition No. 19-33V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on bebalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of cither party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties” respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revisc this agrccment.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner to develop a
shoulder injury or any other injury or condition.

18. All rights and obligations of petitioner bercunder shall apply equally to petitioncr’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

 

 

 

PETITIONER:
el Taito
is
JOEL TARANTAL
ATTORNEY OF RECORD FOR AUTHORIZED REPRESENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:
SAI tats Crab —
LEAH V. DURANT, ESQUIRE HEATHER L. PEARLMAN
Law Offices of Leah V. Durant, PLLC Acting Deputy Director
1717 K Street, N.W., Suite 900 Torts Branch
Washington, DC 20006 Civil Division
(202) 775-9200 U. S. Department of Justice
Ldurant@durantlle.com P. O. Box 146
Benjamin Franklin Station
Washington, D.C. 20044-0146
AUTHORIZED REPRESENTATIVE OF ATTORNEY OF RECORD FOR
THE SECRETARY OF HEALTH AND RESPONDENT:
HUMAN SERVICES:
Oa Woltin DaviA
CAPT Dale Whahlr, ONSe, APRN, for wy Codutdor Yeo AV~

TAMARA OVERBY ALTHEA WALKER DAVIS
Acting Director, Division of Injury Senior Trial Counsel

Compensation Programs Torts Branch
Healthcare Systems Bureau Civil Division
Health Resources and Services U.S. Department of Justice

Administration P.O. Box 146
U.S. Department of Health Benjamin Franklin Station

and Human Services Washington, DC 20044-0146
5600 Fishers Lane, 08N146B (202) 616-0515
Rockville, MD 20857 Althea.Davis@usdoj.gov

Dated: Obl29 Roz |